Citation Nr: 1501266	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right distal 3 radius fracture (right wrist fracture) and associated limitation of motion of the right hand.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In December 2011, the Board denied the Veteran's claim for § 1151 benefits for residuals of his right wrist fracture and he appealed it to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision (single judge), the Court vacated the Board's December 2011 decision and remanded the matter to the Board for further proceedings consistent with its decision.  In May 2014, the Board remanded the Veteran's claim for development consistent with the March 2013 Memorandum Decision.

The Veteran testified before a Decision Review Officer (DRO) in August 2009, and before the undersigned Veterans Law Judge via a videoconference hearing from the RO in April 2010.  A transcript of each hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2011, the Board denied the Veteran's claim for § 1151 benefits for residuals of his right wrist fracture and he appealed it to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision (single judge), the Court vacated the Board's December 2011 decision and remanded the matter to the Board for further proceedings consistent with its decision.  The Court indicated that the Board failed in its duty to assist the Veteran.  Namely, the Court found that VA failed to document proper attempts to obtain the outstanding treatment records from Dr. Rodriguez-Vazquez.  Additionally, the Court noted that VA must generally provide a follow-up request when there is no response to a records request under § 3.159(c)(1).  Because the Board noted in its decision that the attempts to obtain these records were not documented in the claims file, the Court was unclear how the Board could make a reasoned decision as to whether § 3.159(c)(1) had been met.

In May 2014, the Board remanded the Veteran's claim for development consistent with the March 2013 Memorandum Decision.  The May 2014 remand instructed the AOJ to contact the Veteran to again obtain consent and authorization to release medical information from any private medical provider with knowledge of any right upper extremity disability affecting the Veteran, specifically to include Dr. Rodriguez-Vasquez.  The May 2014 remand also instructed the AOJ to obtain a medical opinion regarding the Veteran's residuals of a wrist fracture and the medical standard of care in the treatment thereof.  Finally, the May 2014 remand instructed the AOJ to readjudicate the issue on appeal and furnish the Veteran and his representative a supplemental statement of the case (SSOC).

In submissions dated in July 2014 and October 2014, the Veteran's representative indicated that although she received a letter dated in June 2014 indicating that the Veteran's appeal had been returned to the Board's docket, the AOJ never contacted the Veteran to provide consent and authorization for release of medical information.  She also indicated that the AOJ did not provide the Veteran with a copy of the new medical opinion or an SSOC.  It does not appear that the AOJ has completed any of the requested development; therefore, the claim must again be returned to the AOJ to ensure compliance with the Board's prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to again obtain consent and authorization to release medical information from any private medical provider with knowledge of any right upper extremity disability affecting the Veteran, specifically to include Dr. Rodriguez-Vasquez.  Contact any duly identified and authorized practitioner to obtain the relevant medical records-including any follow-up request if no response is given the first time.  

2.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  AFTER the private medical records discussed above have been sought, associated with the claims file, and made available to a VA examiner for review, obtain an opinion from a medical doctor, other than the practitioner who performed the October 2008 examination, if possible, who is qualified to opine with regard to residuals of wrist fracture and the medical standard of care in treatment thereof.  The Veteran's claims file, including any records in electronic format, and a copy of this remand should be made available to the examiner for review.  Although a thorough review of all relevant records is required, a new personal examination of the Veteran is not required unless the reviewing physician finds that an examination is necessary.  

The examiner is then requested to respond to the following:

(a)  What additional disability, if any, regardless of cause, arose subsequent to VA care, treatment, examination or services provided in relation to the September 2006 wrist fracture?

(b)  Did any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing the hospital, surgical, and subsequent VA rehabilitative care in question actually and proximately cause any additional right upper extremity disability identified above?  (Proximate cause is an action or event that directly caused additional disability, as distinguished from a remote contributing cause.)

(c)  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in treating the Veteran's right wrist fracture?

An adequate supporting rationale is required for all opinions offered.

If you are unable to reach an opinion without resorting to mere speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in compliance with the instructions herein, and that no other notification or development action is needed in addition to that directed above.  If further action is required, it should be undertaken prior to further claims adjudication.  

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative, should one be appointed, must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




